 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CEDRIC EUGENE GREEN,                                Case No.: 18cv1804-CAB-BLM
12                                      Plaintiff,
                                                         ORDER DENYING OBJECTION TO
13   v.                                                  MAGISTRATE JUDGE ORDER
                                                         [DOC. NO. 49]
14   R. SOLIS; J. WILBORN; J. MARTINEZ;
     S. RINK; J. CLAYTON; DR. S. BEYER,
15
                                     Defendants.
16
17
           Plaintiff Cedric Eugene Green is a state prisoner proceeding pro se and in forma
18
     pauperis in this civil rights case brought under 42 U.S.C. § 1983. On October 2, 2019,
19
     Magistrate Judge Barbara L. Major issued an order denying Plaintiff’s motion to conduct
20
     discovery prior to opposing summary judgment (“Magistrate Judge Order”). [Doc. No.
21
     47.] On October 23, 2019, Plaintiff filed an Objection to the Magistrate Judge Order.
22
     [Doc. No. 49.]
23
           Magistrate judges’ rulings on nondispositive motions may be set aside or modified
24
     by the district court only if found to be “clearly erroneous” or “contrary to law.” 28
25
     U.S.C. §636(b)(1)(A); Fed.R.Civ.P. 72(a); Bhan v. NME Hospitals, Inc., 929 F.2d 1404,
26
     1414 (9th Cir. 1991).
27
28

                                                     1
                                                                                 18cv1804-CAB-BLM
 1         Plaintiff has not made any showing that the Magistrate Judge Order was “clearly
 2   erroneous” or “contrary to law.” Id. As noted by the Magistrate Judge, Plaintiff has not
 3   made the requisite showing of the need for such discovery under Federal Rule of Civil
 4   Procedure 56(d), because he has not specifically identified relevant information
 5   demonstrating that his May 15, 2019 appeal DSH-SVSP-16000066 would prevent
 6   summary judgment. [Doc. No. 47 at 3 (citations omitted).] In particular, Plaintiff
 7   presents no evidence that Defendant Solis was named in that appeal. In his objection,
 8   Plaintiff again presents no such evidence. Therefore, the Magistrate Judge Order is not
 9   “clearly erroneous” or “contrary to law,” and the objection is DENIED.
10         IT IS SO ORDERED.
11   Dated: October 28, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                               18cv1804-CAB-BLM
